Citation Nr: 0109456	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-19 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

REMAND

The veteran had verified active duty from September 1970 to 
September 1972 and from January 1991 to May 1991.  He also 
served in the Marine Corps and Air Force Reserves for various 
periods of unverified active and inactive duty for training.  

In an October 1997 decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for 
residuals of a back injury.  Service connection for a left 
knee disability was granted with a 10 percent evaluation.  In 
an April 1998 decision, the RO determined that new and 
material evidence had not been submitted to "reopen" the 
previously denied claim of service connection for residuals 
of a back injury, although the claim was reevaluated on the 
basis of additional service department medical records.  In 
October 1998 (within one year from the date of mailing of the 
October 1997 decision letter), the veteran submitted a 
statement regarding his back disability which, in part, 
included a request for a hearing before the Board.  Thus, the 
October 1997 RO decision did not yet become final and the 
issue is properly characterized as listed above.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim and redefines the obligations of the 
VA with respect to notice to a claimant and the duty to 
assist.  This change in law is applicable to all claims filed 
on or after the date of enactment of the law, or filed before 
the date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law. See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the 2000 Travel Board hearing, the veteran and his 
representative raised the issue of entitlement to service 
connection for his back disorder as secondary to his service 
connected left knee disability.  This issue is inextricably 
intertwined with the issue certified for appellate review.  
Accordingly, this issue must be adjudicated by the RO in 
conjunction with review of the veteran's claim.  

The Board also notes that in December 2000, the veteran 
submitted a letter from an Air Force reserve personnel 
relocation chief which indicated that the veteran was on 
continuation pay (C-Pay) status from July 10, 1996 to July 
10, 1997.  However, it is unclear from the letter whether 
such period consisted of active duty for training or inactive 
duty for training.  All periods of active service, including 
active duty for training must be verified, particularly any 
periods of qualifying service which may have occurred during 
1996 and 1997.  In this regard, the Board notes that medical 
records from the Charleston Air Force Base and Charleston 
Naval Hospital show that the veteran was treated for low back 
complaints and symptoms during 1996 and 1997.  


Accordingly, this case is REMANDED for the following:  

1.  The RO should verify all of the 
veteran's periods of active service, 
including any and all periods of active 
duty, active duty for training, and/or 
inactive duty training while in the 
Marine Corps and Air Force Reserves.  
Particular attention should be directed 
to consideration of whether the veteran 
had any periods of qualifying service 
during 1996 and 1997.  Such information 
should be included in the claims folder.  

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the veteran's service 
connection claim.  As the record reflects 
that the veteran received treatment as 
recently as December 2000 at the Carolina 
Spine Institute, apparently in the 
Charleston, SC, area, up to date 
treatment records from that facility 
should be obtained, in addition to any 
additional pertinent treatment records 
which the veteran may identify.  The RO 
should also consider whether a current VA 
orthopedic examination may be warranted, 
to include the furnishing of an opinion 
as to the etiology of the veteran's back 
disorder in light of his claim that the 
disorder is directly due to service or, 
alternatively, is secondarily related to 
his service-connected left knee 
disability.  If deemed warranted, such an 
examination should be scheduled.  

3.  After completion of the foregoing, 
the RO should review, on the merits, the 
claim for service connection for a low 
back disability, on both a direct and 
secondary service connection basis.  If 
the claim remains denied, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
the opportunity to respond, before the 
case is returned to the Board.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veteran's Appeals.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).  



